DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	Terminal disclaimer filed by the applicant has been recorded.

Allowable Subject Matter

Claim 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to systems and techniques may be used to estimate a relative motion of patient anatomy using a deep learning network during a radiotherapy treatment. For example, a method may include using a first deep neural network to relate input real-time partial patient measurements and a patient model including a reference volume to output patient states. The method may include using a second deep neural network to relate the patient states and the reference volume to relative motion information between the patient states and the reference volume. The deep neural networks may be used in real time to estimate a relative motion corresponding to an input image.
The closest prior art of record fail to teach the limitation of “using the patient states output from the first deep neural network and the reference volume as inputs to a second deep neural network to train the second deep learning network to output relative motion information between the patient states and the reference volume: and receiving 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 15 and 16 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Hsieh et al. Pub. No. US 20180144466 A1 teaches a methods and apparatus for improved deep learning for image acquisition are provided. An imaging system configuration apparatus includes a training learning device including a first processor to implement a first deep learning network (DLN) to learn a first set of imaging system configuration parameters based on a first set of inputs from a plurality of prior image acquisitions to configure at least one imaging system for image acquisition, the training learning device to receive and process feedback including operational data from the plurality of image acquisitions by the at least one imaging system. The example apparatus includes a deployed learning device including a second processor to implement a second DLN, the second DLN generated from the first DLN of the training learning device, the deployed learning device configured to provide a second imaging 
Huang et al. Pub. No. US 20200065969 A1 teaches training samples are generated by medical imaging simulation from digital phantoms. These training samples provide raw measurements, which are used to learn to segment. The segmentation task is the focus, so image reconstruction loss is not used. Instead, an attention network is used to focus the training and trained network on segmentation. Recurrent segmentation from the raw measurements is used to refine the segmented output. These approaches may be used alone or in combination, providing for segmentation from raw measurements with less influence of noise or artifacts resulting from a focus on reconstruction.
Tuysuzoglu et al. Pub. No. US 20170330075 A1 teaches a method and system for deep learning based cardiac electrophysiological model personalization is disclosed. Electrophysiological measurements of a patient, such as an ECG trace, are received. A computational cardiac electrophysiology model is personalized by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based at least on the electrophysiological measurements of the patient using a trained deep neural network (DNN). The parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property.
Itu et al. Pub. No. US 20180310888 A1 teaches personalized assessment of patients with acute coronary syndrome (ACS) includes extracting (i) patient-specific coronary geometry data from one or more medical images of a patient; (ii) a plurality of 
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically using the patient states output from the first deep neural network and the reference volume as inputs to a second deep neural network to train the second deep learning network to output relative motion information between the patient states and the reference volume: and receiving a real-time stream of images from an image acquisition device, estimating, using the processor, a relative motion corresponding to an image of the real-time stream of images using the first deep learning network and the second deep learning network: and outputting the relative real-time motion to track a target during radiotherapy treatment.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al. Pub. No. US 20180144466 A1 - DEEP LEARNING MEDICAL SYSTEMS AND METHODS FOR IMAGE ACQUISITION
Huang et al. Pub. No. US 20200065969 A1 - MEDICAL IMAGE SEGMENTATION FROM RAW DATA USING A DEEP ATTENTION NEURAL NETWORK

Itu et al. Pub. No. US 20180310888 A1 - PERSONALIZED ASSESSMENT OF PATIENTS WITH ACUTE CORONARY SYNDROME
Jain et al. Pub. No. US 20200058408 A1 - SYSTEMS, METHODS, AND APPARATUS FOR LINKING FAMILY ELECTRONIC MEDICAL RECORDS AND PREDICTION OF MEDICAL CONDITIONS AND HEALTH MANAGEMENT
Grady et al. Pub. No. US 20180182096 A1 - SYSTEMS AND METHODS FOR MEDICAL ACQUISITION PROCESSING AND MACHINE LEARNING FOR ANATOMICAL ASSESSMENT
Zhou et al. Pub. No. US 20180075597 A1 - Tissue Characterization Based on Machine Learning in Medical Imaging
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647